PER CURIAM.
AFFIRMED.
PETERSON, C.J., and ANTOON, J„ concur.
SHARP, W., J., concurs in part; dissents in part, with opinion.
*174SHARP, W., Judge, dissenting in part and concurring in part.
I agree the trial court’s summary denial of Koontz’s motion filed pursuant to Florida Rule of Criminal Procedure 3.850 should be affirmed on all grounds, except for one. With regard to that ground, I would remand to the trial court for further proceedings, including the attachment of portions of the sentencing hearing which conclusively refute Koontz’s argument that the trial court imposed restitution on him without notice or without an opportunity to object. See Dur-den v. State, 582 So.2d 1256 (Fla. 1st DCA 1991).